Case 18-10528        Doc 40     Filed 02/20/19     Entered 02/20/19 15:59:51          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 10528
         Tiesha D Campbell

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 04/11/2018.

         2) The plan was confirmed on 06/27/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 08/27/2018.

         5) The case was Dismissed on 09/26/2018.

         6) Number of months from filing to last payment: 2.

         7) Number of months case was pending: 10.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-10528             Doc 40         Filed 02/20/19      Entered 02/20/19 15:59:51             Desc          Page 2
                                                            of 4



 Receipts:

           Total paid by or on behalf of the debtor                         $360.00
           Less amount refunded to debtor                                     $0.00

 NET RECEIPTS:                                                                                              $360.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                           $0.00
     Court Costs                                                                     $0.00
     Trustee Expenses & Compensation                                                $16.20
     Other                                                                           $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                              $16.20

 Attorney fees paid and disclosed by debtor:                           $750.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim         Claim       Principal        Int.
 Name                                          Class   Scheduled      Asserted      Allowed        Paid           Paid
 CAPITALONE                                Unsecured         100.00           NA           NA            0.00         0.00
 City of Chicago Department of Revenue     Unsecured      4,562.06       4,540.66     4,540.06           0.00         0.00
 comenity Capital Bank C/o Paypal Credit Unsecured           486.61           NA           NA            0.00         0.00
 Commonwealth Edison Company               Unsecured      1,900.00       1,537.96     1,537.96           0.00         0.00
 COMMONWEALTH FINANCIAL                    Unsecured         506.00           NA           NA            0.00         0.00
 CREDIT ONE BANK NA                        Unsecured           0.00           NA           NA            0.00         0.00
 Department Of Education                   Unsecured     79,367.00     80,387.32     80,387.32           0.00         0.00
 Educational Credit Management Corp        Unsecured           0.00      2,236.65     2,236.65           0.00         0.00
 GLHEC & Aff obo USAF                      Unsecured    107,959.00    118,809.84    118,809.84           0.00         0.00
 Illinois Department Of Healthcare And Fam Unsecured         300.00           NA           NA            0.00         0.00
 Illinois Dept of Revenue 0414             Priority          700.00           NA           NA            0.00         0.00
 Illinois Tollway                          Unsecured      3,642.85       5,073.35     5,073.35           0.00         0.00
 Internal Revenue Service                  Unsecured         119.43           NA           NA            0.00         0.00
 Internal Revenue Service                  Priority       4,650.00     10,768.53     10,768.53           0.00         0.00
 Internal Revenue Service                  Unsecured           0.00        320.31       320.31           0.00         0.00
 Jefferson Capital Systems LLC             Unsecured         641.00        641.23       641.23           0.00         0.00
 Jefferson Capital Systems LLC             Unsecured           0.00        976.04       976.04           0.00         0.00
 LVNV Funding LLC                          Unsecured         401.18           NA           NA            0.00         0.00
 M.C.O.A                                   Unsecured           0.00           NA           NA            0.00         0.00
 M.C.O.A                                   Unsecured         250.00           NA           NA            0.00         0.00
 M.C.O.A                                   Unsecured         483.60           NA           NA            0.00         0.00
 Manor Resources                           Secured        7,000.00       7,410.46     7,410.46        276.65        67.15
 MEA - Munster LLC                         Unsecured           0.00      4,406.70     4,406.70           0.00         0.00
 Mid America Bank & Trust                  Unsecured           0.00        454.06       454.06           0.00         0.00
 Munster Medical Research Foundation Inc Unsecured        1,248.00       4,495.25     4,495.25           0.00         0.00
 Munster Radiology Group                   Unsecured           0.00        513.41       513.41           0.00         0.00
 Nicor Gas                                 Unsecured         366.12        773.00       773.00           0.00         0.00
 NW Indiana Path Consultants PC            Unsecured           0.00        239.09       239.09           0.00         0.00
 Portfolio Recovery Associates             Unsecured         458.00        457.70       457.70           0.00         0.00
 Quantum3 Group                            Unsecured         932.73        932.73       932.73           0.00         0.00
 Resurgent Capital Services                Unsecured         378.00        573.98       573.98           0.00         0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-10528                 Doc 40   Filed 02/20/19    Entered 02/20/19 15:59:51                 Desc        Page 3
                                                        of 4



 Scheduled Creditors:
 Creditor                                            Claim           Claim         Claim        Principal       Int.
 Name                                     Class    Scheduled        Asserted      Allowed         Paid          Paid
 Resurgent Capital Services            Unsecured      2,124.42         1,012.00      1,012.00           0.00        0.00
 Resurgent Capital Services            Unsecured         326.00          368.12        368.12           0.00        0.00
 St Catherine Hospital                 Unsecured           0.00          315.38        315.38           0.00        0.00
 TBOM/TOTAL CRD                        Unsecured         416.00             NA            NA            0.00        0.00


 Summary of Disbursements to Creditors:
                                                                     Claim            Principal                Interest
                                                                   Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                               $0.00              $0.00                  $0.00
       Mortgage Arrearage                                             $0.00              $0.00                  $0.00
       Debt Secured by Vehicle                                    $7,410.46            $276.65                 $67.15
       All Other Secured                                              $0.00              $0.00                  $0.00
 TOTAL SECURED:                                                   $7,410.46            $276.65                 $67.15

 Priority Unsecured Payments:
        Domestic Support Arrearage                                 $0.00                   $0.00                $0.00
        Domestic Support Ongoing                                   $0.00                   $0.00                $0.00
        All Other Priority                                    $10,768.53                   $0.00                $0.00
 TOTAL PRIORITY:                                              $10,768.53                   $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                                 $229,064.18                   $0.00                $0.00


 Disbursements:

           Expenses of Administration                                      $16.20
           Disbursements to Creditors                                     $343.80

 TOTAL DISBURSEMENTS :                                                                                    $360.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-10528        Doc 40      Filed 02/20/19     Entered 02/20/19 15:59:51            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/20/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
